DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, anycorrection of the statutory basis for the rejection will not be considered a new ground ofrejection if the prior art relied upon, and the rationale supporting the rejection, would bethe same under either status. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-17 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 12 of co-pending Application No. 16/979,504 in view of LG Electronics (WO 2016/190578 A1) (LG’578 hereinafter). Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following features:
Instant Application 16/978,175
Co-pending Application 16/979,504
Claim 1. A method for transmitting a Physical layer Protocol Data Unit (PPDU) based on Scheduled-Time Division Multiple Access (S-TDMA) in a wireless LAN system, the method comprising: 
generating, by an access point (AP), the PPDU; and transmitting, by the AP, the PPDU to a first station (STA) and a second STA, 
wherein the PPDU includes a legacy header field, a first signal field, a second signal field, a first data field for the first STA, and a second data field for the second STA, 
wherein the second signal field includes information on Resource Unit (RU) layout and information on a number of STAs using the first RU, wherein, in case a third signal field is further included in the PPDU, the third signal field includes information on the S-TDMA, 
wherein the information on the S-TDMA includes S-TDMA indication information on that the S-TDMA can be performed, 





first symbol offset information for the first data field, and second symbol offset information for the second data field, 
wherein the S-TDMA indication information includes information on that the first and second data fields are being allocated to the first RU, 
wherein the first data field is transmitted in the first RU based on the first symbol offset information, 
and wherein the second data field is transmitted in the first RU based on the second symbol offset information.












Claim 17. A method for receiving a Physical layer Protocol Data Unit (PPDU) based on Scheduled-Time Division Multiple Access (S-TDMA) in a wireless LAN system, the method comprising: 
receiving, by a first station (STA), the PPDU from an access point (AP), wherein the PPDU includes a first data field for the first STA and a second data field for the second STA; 
and decoding, by the first STA, the first data field, 
wherein the PPDU includes a legacy header field, a first signal field, and a second signal field, wherein the second signal field includes information on Resource Unit (RU) positioning and information on a number of STAs using the first RU, 
wherein, in case a third signal field is further included in the PPDU, the third signal field includes information on the S-TDMA, 
wherein the information on the S-TDMA includes S-TDMA indication information on 69Attorney Docket No. 2101-72185 that the S-TDMA can be performed, 
first symbol offset information for the first data field, and second symbol offset information for the second data field, 
wherein the S-TDMA indication information includes information on that the first and second data fields are being allocated to the first RU, 
wherein the first data field is transmitted in the first RU based on the first symbol offset information, and wherein the second data field is transmitted in the first RU based on the second symbol offset information.
Claim 1. A method for transmitting a Physical layer Protocol Data Unit (PPDU) based on Scheduled-Time Division Multiple Access (S-TDMA) in a wireless LAN system, the method comprising: 

transmitting, by an access point (AP), a trigger frame to a first station (STA) and a second STA; 
and receiving, by the AP, based on the trigger frame, a first trigger-based frame from the first STA and receiving a second trigger-based frame from the second STA, 
wherein the trigger frame includes a common information field and a user information field, 




wherein the common information field includes S-TDMA indication information on that the S-TDMA can be performed, 
wherein the user information field includes allocation information for a first resource unit (RU) to which the first trigger-based frame and the second trigger-based frame are to be transmitted, 
a first symbol offset information for the first trigger-based frame, and a second symbol offset information for the second trigger-based frame, 




wherein the first trigger-based frame is transmitted in the first RU based on the first symbol offset information, 
and wherein the second trigger-based frame is transmitted in the first RU based on the second symbol offset information, 
wherein a guard time exists between the first trigger-based frame and the second trigger- based frame, wherein the guard time is configured as an SIFS, wherein, in case the guard time is shorter than a CS duration performing channel sensing (CS), if a channel is Busy during the CS duration, the second trigger-based frame is transmitted, and if the channel is Idle during the CS duration, the second trigger-based frame is not transmitted. 
Claim 9. A wireless device being an access point (AP) for transmitting a Physical layer Protocol Data Unit (PPDU) based on Scheduled-Time Division Multiple Access (S-TDMA) in a wireless LAN system, the wireless device comprising: 

a memory; a transceiver; and a processor being operatively coupled with the memory and the transceiver, 
wherein the processor: generates the PPDU, and transmits the PPDU to a first station (STA) and a second STA, wherein the PPDU includes a legacy header field, a first signal field, a second signal field, a first data field for the first STA, and a second data field for the second STA, wherein the second signal field includes information on Resource Unit (RU) layout and information on a number of STAs using the first RU, wherein, in case a third signal field is further included in the PPDU, 
the third signal field includes information on the S-TDMA, 5 
Attorney Docket No. 2101-72185wherein the information on the S-TDMA includes S-TDMA indication information on that the S-TDMA can be performed, 





first symbol offset information for the first data field, and second symbol offset information for the second data field, 
wherein the S-TDMA indication information includes information on that the first and second data fields are being allocated to the first RU, 
wherein the first data field is transmitted in the first RU based on the first symbol offset information, 
and wherein the second data field is transmitted in the first RU based on the second symbol offset information.












Claim 12. A wireless device being an access point (AP) for transmitting/receiving a Physical layer Protocol Data Unit (PPDU) based on Scheduled-Time Division Multiple Access (S-TDMA) in a wireless LAN system, the wireless device comprising: 
a memory; a transceiver; and a processor being operatively coupled with the memory and the transceiver, wherein the processor: transmits a trigger frame to a first station (STA) and a second STA, 
and receives a first trigger-based frame from the first STA and receives a second trigger-based frame from the second STA, wherein the trigger frame includes a common information field and a user information field, 






wherein the common information field includes S-TDMA indication information on that the S-TDMA can be performed, 
wherein the user information field includes allocation information for a first RU to which the first trigger-based frame and the second trigger-based frame are to be transmitted, 
a first symbol offset information for the first trigger-based frame, and a second symbol offset information for the second trigger-based frame, 




wherein the first trigger-based frame is transmitted in the first RU based on the first symbol offset information, 
and wherein the second trigger-based frame is transmitted in the first RU based on the second symbol offset information, 
wherein a guard time exists between the first trigger-based frame and the second trigger- based frame, wherein the guard time is configured as an SIFS, wherein, in case the guard time is shorter than a CS duration performing channel sensing (CS), if a channel is Busy during the CS duration, the second trigger-based frame is transmitted, and wherein, if the channel is Idle during the CS duration, the second trigger-based frame is not transmitted.


Co-pending application discloses the claimed limitations regarding claim 1, a method for transmitting a Physical layer Protocol Data Unit (PPDU) based on Scheduled-Time Division Multiple Access (S-TDMA) in a wireless LAN system, the method comprising: generating, by an access point (AP), the PPDU; and transmitting, by the AP, the PPDU to a first station (STA) and a second STA, wherein the information on the S-TDMA includes S-TDMA indication information on that the S-TDMA can be performed, first symbol offset information for the first data field, and second symbol offset information for the second data field, wherein the S-TDMA indication information includes information on that the first and second data fields are being allocated to the first RU, wherein the first data field is transmitted in the first RU based on the first symbol offset information, and wherein the second data field is transmitted in the first RU based on the second symbol offset information. (see claim 1 of co-pending application). 
Co-pending application discloses the claimed limitations regarding claim 9, a wireless device being an access point (AP) for transmitting a Physical layer Protocol Data Unit (PPDU) based on Scheduled-Time Division Multiple Access (S-TDMA) in a wireless LAN system, the wireless device comprising: a memory; a transceiver; and a processor being operatively coupled with the memory and the transceiver, wherein the processor: generates the PPDU, and transmits the PPDU to a first station (STA) and a second STA, the third signal field includes information on the S-TDMA, wherein the information on the S-TDMA includes S-TDMA indication information on that the S-TDMA can be performed, first symbol offset information for the first data field, and second symbol offset information for the second data field, wherein the S-TDMA indication information includes information on that the first and second data fields are being allocated to the first RU, wherein the first data field is transmitted in the first RU based on the first symbol offset information, and wherein the second data field is transmitted in the first RU based on the second symbol offset information (see claim 12 of co-pending application).
Co-pending application discloses the claimed limitations regarding claim 17, A method for receiving a Physical layer Protocol Data Unit (PPDU) based on Scheduled-Time Division Multiple Access (S-TDMA) in a wireless LAN system, the method comprising: receiving, by a first station (STA), the PPDU from an access point (AP), wherein the PPDU includes a first data field for the first STA and a second data field for the second STA; wherein the information on the S-TDMA includes S-TDMA indication information on  that the S-TDMA can be performed, first symbol offset information for the first data field, and second symbol offset information for the second data field, wherein the S-TDMA indication information includes information on that the first and second data fields are being allocated to the first RU, wherein the first data field is transmitted in the first RU based on the first symbol offset information, and wherein the second data field is transmitted in the first RU based on the second symbol offset information (see claim 1 of co-pending application).
Co-pending application does not expressly disclose the following features: regarding claim 1, wherein the PPDU includes a legacy header field, a first signal field, a second signal field, a first data field for the first STA, and a second data field for the second STA, wherein the second signal field includes information on Resource Unit (RU) layout and information on a number of STAs using the first RU, wherein, in case a third signal field is further included in the PPDU.
Co-pending application does not expressly disclose the following features: regarding claim 8, wherein the number of STAs using the first RU is equal to 2 or more.
Co-pending application does not expressly disclose the following features: regarding claim 9, wherein the PPDU includes a legacy header field, a first signal field, a second signal field, a first data field for the first STA, and a second data field for the second STA, wherein the second signal field includes information on Resource Unit (RU) layout and information on a number of STAs using the first RU, wherein, in case a third signal field is further included in the PPDU. 
Co-pending application does not expressly disclose the following features: regarding claim 16, wherein the number of STAs using the first RU is equal to 2 or more.
Co-pending application does not expressly disclose the following features: regarding claim 17, wherein the PPDU includes a first data field for the first STA and a second data field for the second STA; and decoding, by the first STA, the first data field, wherein the PPDU includes a legacy header field, a first signal field, and a second signal field, wherein the second signal field includes information on Resource Unit (RU) positioning and information on a number of STAs using the first RU, wherein, in case a third signal field is further included in the PPDU.
LG’578 discloses a method and apparatus of configuring and efficiently transmitting a radio frame including various signaling fields in a WLAN system with the following features: regarding claim 1, wherein the PPDU includes a legacy header field, a first signal field, a second signal field, a first data field for the first STA, and a second data field for the second STA, wherein the second signal field includes information on Resource Unit (RU) layout and information on a number of STAs using the first RU, wherein, in case a third signal field is further included in the PPDU (Fig. 10, illustrating an example of a frame structure used in an IEEE 802.11 system, see teachings in [0083-0087, 0095, 00151 & claims 1 and 5] summarized as “ an access point (AP) of WLAN creates a radio frame of a very high throughput (VHT) PPDU format which may be set in the VHT PPDU format in which additional STF, LTF, SIG fields may be included between the SIG field and the data field, and more specifically, in the VHT PPDU format, first signaling field (SIG-A field) comprising a first common control information for the plurality of STAs and a second signaling field (SIG B field) comprising individual control information to each of the plurality of STAs, the VHT-STF field VHT-LTF, and the VHT SIG-B field may be included between the L-SIG field and the data field; wherein the common field of the second signaling field includes information on the number of STAs, and allocation resource information [0083-0085, claim 5]); regarding claim 8, wherein the number of STAs using the first RU is equal to 2 or more (Fig. 10, illustrating an example of a frame structure used in an IEEE 802.11 system, see teachings in [0083-0087, 0095, 00151 & claims 1 and 5] summarized as [claims 5 and 9] summarized as “the resource allocation information allocates resources based on the resource structure of one of a plurality of resource structures, including a resource structure divided into 26 tones for each 20 MHz band, a resource structure divided by 52 tons, a resource structure divided by 106 tons, and a resource structure divided by 242 tons to increase the number of stations using the resource”); regarding claim 9, wherein the PPDU includes a legacy header field, a first signal field, a second signal field, a first data field for the first STA, and a second data field for the second STA, wherein the second signal field includes information on Resource Unit (RU) layout and information on a number of STAs using the first RU, wherein, in case a third signal field is further included in the PPDU (Fig. 10, illustrating an example of a frame structure used in an IEEE 802.11 system, see teachings in [0083-0087, 0095, 00151 & claims 1 and 5] summarized as “ an access point (AP) of WLAN creates a radio frame of a very high throughput (VHT) PPDU format which may be set in the VHT PPDU format in which additional STF, LTF, SIG fields may be included between the SIG field and the data field, and more specifically, in the VHT PPDU format, first signaling field (SIG-A field) comprising a first common control information for the plurality of STAs and a second signaling field (SIG B field) comprising individual control information to each of the plurality of STAs, the VHT-STF field VHT-LTF, and the VHT SIG-B field may be included between the L-SIG field and the data field; wherein the common field of the second signaling field includes information on the number of STAs, and allocation resource information [0083-0084, claim 5]); regarding claim 16, wherein the number of STAs using the first RU is equal to 2 or more (Fig. 10, illustrating an example of a frame structure used in an IEEE 802.11 system, see teachings in [0083-0087, 0095, 00151 & claims 1 and 5] summarized as [claims 5 and 9] summarized as “the resource allocation information allocates resources based on the resource structure of one of a plurality of resource structures, including a resource structure divided into 26 tones for each 20 MHz band, a resource structure divided by 52 tons, a resource structure divided by 106 tons, and a resource structure divided by 242 tons to increase the number of stations using the resource”);  regarding claim 17, wherein the PPDU includes a first data field for the first STA and a second data field for the second STA; and decoding, by the first STA, the first data field, wherein the PPDU includes a legacy header field, a first signal field, and a second signal field, wherein the second signal field includes information on Resource Unit (RU) positioning and information on a number of STAs using the first RU, wherein, in case a third signal field is further included in the PPDU (Fig. 10, illustrating an example of a frame structure used in an IEEE 802.11 system, see teachings in [0083-0087, 0095, 00151 & claims 1 and 5] summarized as “ an access point (AP) of WLAN creates a radio frame of a very high throughput (VHT) PPDU format which may be set in the VHT PPDU format in which additional STF, LTF, SIG fields may be included between the SIG field and the data field, and more specifically, in the VHT PPDU format, first signaling field (SIG-A field) comprising a first common control information for the plurality of STAs and a second signaling field (SIG B field) comprising individual control information to each of the plurality of STAs, the VHT-STF field VHT-LTF, and the VHT SIG-B field may be included between the L-SIG field and the data field; wherein the common field of the second signaling field includes information on the number of STAs, and allocation resource information [0083-0085, claim 5]);
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Application No. 16/979,504 by using the features as taught by LG’578 in order to creating and transmitting a frame in PPDU format including a legacy header field, a first signal field, a second signal field, a first data field for the first STA, and a second data field for the second STA, and the second signal field includes information on RU being used by plurality of stations. The motivation of using these functions is that it is more cost effective and dynamic.

Allowable Subject Matter
Claims 2-7 and 10-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mori et al. (US 2019/0254046 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED M BOKHARI/                Examiner, Art Unit 2473
8/27/2022                                                                                                                                                                                        
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473